UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1051



MICHEL RIDGELY,

                                              Plaintiff - Appellant,

          versus


ELAINE CHAO, Secretary, U.S. Department of
Labor,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cv-00343-GBL-TC)


Submitted:   October 29, 2007             Decided:   December 6, 2007


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Stephen Domenic Scavuzzo, Vienna, Virginia, for Appellant. Chuck
Rosenberg, United States Attorney, Lauren A. Wetzler, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michel    Ridgely   appeals    the    district   court’s   order

granting   Defendant    summary   judgment      on   Ridgely’s   employment

discrimination and retaliation claims.          Ridgely first challenges

the transfer of his civil action from the United States District

Court for the District of Columbia to the United States District

Court for the Eastern District of Virginia.            However, we do not

have jurisdiction to review this issue because Ridgely failed to

challenge the change of venue in the Eastern District of Virginia.

Brock v. Entre Computer Ctrs., Inc., 933 F.2d 1253, 1257 (4th Cir.

1991).   Accordingly, we dismiss Ridgely’s appeal as to that issue.

           Ridgely   next   contends   the   district    court   improperly

concluded that he failed to exhaust his retaliation claim. We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.             Ridgely v.

Chao, No. 1:06-cv-00343-GBL-TC (E.D. Va., Dec. 29, 2006).                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                  - 2 -